Citation Nr: 0415396	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-25 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
peripheral neuropathy, right upper extremity, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had active military service from April 1988 to 
January 1991.
 
This matter came before the Board of Veterans' Appeals on an 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claim of 
entitlement to an increased rating for service-connected 
peripheral neuropathy, right upper extremity, currently 
evaluated as 20 percent disabling.  


FINDING OF FACT

The veteran's peripheral neuropathy, right upper extremity is 
productive of 5/5 motor strength with the exception of a weak 
grip on the right, and "slightly weak" adductor hallucis 
and abductor digiti minimi of the right hand; it is not 
productive of moderate incomplete paralysis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
peripheral neuropathy, right upper extremity, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.120, 4.124a, Diagnostic Code 8711 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran asserts that the service-connected disability at 
issue results in impairment which is not adequately reflected 
by the currently assigned disability evaluation.  He argues 
that the RO failed to give sufficient weight to VA outpatient 
treatment reports dated between May and November of 2002.  
See veteran's notice of disagreement, received in March 2003.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Pertinent regulations 
do not require that all cases show all findings specified by 
the Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).  Therefore, the Board will consider 
the potential application of the various other provisions of 
the regulations governing VA benefits, whether or not they 
were raised by the appellant, as well as the entire history 
of the appellant's disabilities in reaching its decisions, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2003).  In 
this case, the veteran's service medical records include 
physical evaluation board proceeding reports which state that 
the veteran was in generally good health until October 1989, 
when he initially noted a tingling sensation in the fourth 
and fifth fingers of his right hand.  Diagnostic testing 
revealed sensorimotor polyneuropathy of the upper and lower 
extremities.  Symptoms of spasm, numbness and weakness were 
subsequently reported.  The diagnoses included peripheral 
neuropathy, unclear etiology, with associated arm weakness 
and numbness.  The veteran was recommended to be separated 
from service due to his condition.  

In February 1991, the RO granted service connection for 
peripheral neuropathy, right upper extremity, evaluated as 20 
percent disabling.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c)(West 2002).  
The RO subsequently denied claims for increased ratings for 
this disability in final decisions dated in August 1993 and 
September 1997.  

In September 2002, the veteran filed a claim for an increased 
rating.  In January 2003, the RO denied the claim.  The 
veteran has appealed.  

Disability in the field of neurological disorders is 
ordinarily to be rated in proportion to the impairment of 
motor, sensory, or mental function and that, in rating 
peripheral nerve injuries and their residuals, attention is 
to be given to the site and the character of the injury, the 
relative impairment in motor function, trophic changes and 
sensory disturbances.  See 38 C.F.R. § 4.120 (2003).

The RO has evaluated the veteran's peripheral neuropathy, 
right upper extremity under 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8711 (neuralgia).  

The criteria for evaluating the severity or impairment of the 
middle radicular group of the peripheral nerves are set forth 
under Diagnostic Codes 8511, 8611, and 8711.  Under DC 8511, 
a 20 percent evaluation is warranted for mild incomplete 
paralysis of the middle radicular group.  A 40 percent rating 
requires moderate incomplete paralysis.  38 C.F.R. § 4.124a, 
DC 8511.  Diagnostic Codes 8611 and 8711 address the criteria 
for evaluating neuritis and neuralgia of the middle radicular 
group, respectively.  The criteria are consistent with the 
criteria for evaluating degrees of paralysis as set forth 
above.  38 C.F.R. § 4.124a, DC's 8511, 8611, 8711 (2003).

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2003).  
It is noted that the veteran is right-handed; thus, his right 
arm is his major upper extremity.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

The relevant medical evidence in this case consists of VA 
outpatient treatment reports, dated in 2002, and a December 
2002 VA examination report.  

The VA outpatient treatment reports show the following: in 
May 2002, the veteran received treatment for right-sided 
neck, shoulder and hand pain, and neck spasms.  The veteran 
denied numbness and weakness of the hands.  On examination, 
there was no weakness in the upper extremity, and the 
shoulder had a good range of motion.  The assessment was 
"neck pain-muscular/strain."  In June 2002, the veteran 
received follow-up treatment and complained of neck and right 
upper arm pain.  He reported a definite improvement after the 
use of Nasopryn and "msl" relaxants, but still had pain on 
use.  In August 2002, the veteran received treatment for 
right hand weakness and pain that he asserted interfered with 
his fine motor skills.  An August 2002 magnetic resonance 
imaging (MRI) study revealed right-sided neural foraminal 
narrowing at C5-6 and C6-7, and a broad-based disc bulge at 
C5-6 that caused effacement of the thecal sac with no 
impingement on the cord and no canal stenosis.  A November 
2002 electromyograph (EMG) report notes complaints of right 
upper extremity weakness and paresthesias, and difficulty 
writing and with fine dexterity.  The assessment was that the 
results were consistent with sensorimotor peripheral 
neuropathy involving both the median and ulnar nerves with 
demyelinating features.  There was evidence of bilateral 
across-the-elbow ulnar neuropathy without conduction block, 
and no significant needle EMG findings of radiculopathy 
(motor nerve root lesion).  Sensory radiculopathy could not 
be ruled out.  

A VA peripheral nerves examination report, dated in December 
2002, shows that the veteran complained of numbness of the 
fourth and fifth digits of his right hand, elbow and shoulder 
pain, and weakness and a loss of fine motor skills in the 
right hand.  He complained that writing was more difficult, 
and that his weakness and incoordination increased on use.  
On examination, there was 5/5 motor strength in the upper 
extremities bilaterally with the exception of a weak grip on 
the right, slightly weak adductor hallucis and abductor 
digiti minimi of the right hand.  Sensory examination showed 
a decrease in light touch and pinprick in an ulnar 
distribution on the fifth and ulnar side of the fourth digit.  
Tinel's test was positive over the right ulnar nerve and 
negative over the median nerve.  The diagnoses were "diffuse 
peripheral neuropathy of an unknown etiology," "compressive 
ulnar neuropathy, more symptomatic on the right side," and 
cervical arthritis.  The examiner stated:

The patient has previously described 
diffuse peripheral neuropathy, seems 
relatively minor and does not seem to be 
playing into the marked problems he is 
having on the right side.  Most 
peripheral neuropathies are symmetrical 
and the problems he is having on the 
right side do not seem to be associated 
with it.  Patient is overwhelmingly 
symptomatic from a compressive right 
ulnar nerve neuropathy.  EMG nerve 
conduction studies clearly show a large 
velocity drop across the right elbow.   
All of his symptoms of the right hand are 
in the ulnar distribution with the 
previously mentioned weak muscle, the 
ulnar distribution numbness.  The 
distribution of the sensory numbness and 
motor findings are inconsistent with any 
of the findings on the MRI which involved 
cervical levels that were higher up.  
Thus, he does have some mild neck pain, 
may be radiating to the shoulder for the 
last few months secondary to cervical 
spondylosis.  But, overwhelmingly, his 
problem is secondary to right ulnar 
compressive neuropathy.  Patient is going 
to have a neuro support consult for 
possible surgical management.  

After a review of the evidence, the Board finds that the 
veteran's condition does not manifest moderate incomplete 
paralysis such that a higher (40 percent) evaluation is 
warranted under DC 8711.  In particular, the December 2002 VA 
examination report shows that was 5/5 motor strength in the 
upper extremities bilaterally with the exception of a weak 
grip on the right,  and "slightly weak" adductor hallucis 
and abductor digiti minimi of the right hand.  Sensory 
examination showed a decrease in light touch and pinprick in 
an ulnar distribution on the fifth and ulnar side of the 
fourth digit.  Tinel's test was positive over the right ulnar 
nerve and negative over the median nerve.  The Board further 
notes that the VA outpatient treatment reports are consistent 
with the December 2002 VA examination report.  For example, 
the May 2002 report states that the shoulder had a good range 
of motion, and in fact there is no evidence of loss of motion 
in any affected joints.  In addition, the August 2002 VA 
outpatient treatment report shows that the veteran denied 
numbness and weakness of the hands.  On examination, there 
was no weakness in the upper extremity.  As a final matter, 
the Board notes that an August 2002 MRI study for the 
cervical spine revealed pathology between C5-C7.  Service-
connection is not currently in effect for a cervical spine 
disability.  However, the Court has held that when it is not 
possible to separate the effects of a service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service- connected condition.  Mittleider 
v. West, 11 Vet. App. 181 (1998).  In this case, the December 
2002 VA examination report shows that although the veteran 
has some mild neck pain that may be radiating to the shoulder 
for the last few months secondary to cervical spondylosis, 
his problem is "overwhelmingly" secondary to right ulnar 
compressive neuropathy, and in any event, the Board stresses 
that it has not attempted to dissociate any right upper 
extremity symptoms which may be due to the veteran's cervical 
spine disorder from those of the service-connected disability 
in issue.  Based on the foregoing, the Board finds that 
overall, the evidence does not show that the veteran's 
peripheral neuropathy, right upper extremity, is manifested 
by symptomatology that more nearly approximates the criteria 
for an evaluation of 40 percent under DC 8711, and that the 
preponderance of the evidence is against a 40 percent 
evaluation.  

The Board also concludes that the evidence does not 
demonstrate that the veteran's condition manifests moderate, 
moderately incomplete paralysis, or complete paralysis, such 
that a higher evaluation is warranted under DC's 8510, and 
8512 through 8519.  Specifically, given the aforementioned 
medical evidence, to include the findings (or lack thereof) 
as to strength, sensation and limitation of range of motion, 
the Board finds that it is not shown that the veteran's 
peripheral neuropathy of the right upper extremity is 
manifested by moderate incomplete paralysis, or complete 
paralysis of the radicular groups or nerves affecting the 
right upper extremity, as contemplated by these diagnostic 
codes.  Accordingly, an evaluation in excess of 20 percent is 
not warranted for the veteran's peripheral neuropathy of the 
right upper extremity under DC's 8510, and DC's 8512 through 
8519.

In reviewing the veteran's claims for his right upper 
extremity, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45.  To the extent that these provisions 
are applicable to the Diagnostic Codes considered in this 
case, there is no objective evidence of additional functional 
loss due to pain, incoordination on use, weakness or fatigue 
beyond that already contemplated by the schedular diagnostic 
criteria.  As such, the Board is unable to find a basis for 
assigning a rating in excess of 20 percent.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).  Here, there is no limitation 
of motion of a joint demonstrated due to the disability in 
issue, and it appears that it is the neurological deficits 
themselves that are the most prominent features of this 
disability.  Therefore, it is best evaluated as 20 percent 
disabling under Diagnostic Code 8711.

The Board has determined that the overall symptomatology and 
pathology of the veteran's peripheral neuropathy right upper 
extremity is inconsistent with the presence of a rating in 
excess of 20 percent under 38 C.F.R. § 4.124a, DC 8711.  To 
that extent, the written statements of the veteran as to an 
increased level of severity of the disability at issue is 
unsupported, and the Board concludes that there is no medical 
or factual basis upon which to conclude that an evaluation in 
excess of 20 percent is warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.124a, DC 8711.

In reaching this decision, the Board considered the 
provisions of 38 U.S.C.A. § 5107(b).  However, there is not 
such a state of equipoise of the positive evidence and the 
negative evidence to permit a more favorable determination 
than set forth above. 


II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's January 2003 rating decision that the 
evidence did not show that the criteria for an increased 
rating for the service-connected condition had been met.  
That is the key issue in this case, and the rating decision, 
as well as the statement of the case (SOC), informed the 
appellant of the relevant criteria.  The SOC contained the 
full text of 38 C.F.R. § 3.159.  In addition, the RO sent the 
veteran "duty to assist" letter, dated in October 2002.  
This letter identified the information and evidence the RO 
would obtain and the information and evidence the veteran was 
responsible to provide.  The Board concludes that the 
discussions in the October 2002 letter and the SOC adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the October 2002 notice, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
the Court held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence  in the claimant 
's possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, in the October 2002 letter, the veteran was 
notified that, provided certain criteria were met, VA would 
make reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  He was notified that it was still his 
responsibility to make sure that these records were received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  He was further notified, "You can 
help us with your claim by doing the following: tell us about 
any additional information or evidence that you want us to 
try to get for you."  In his notice of disagreement, 
received in March 2003, the veteran attached VA medical 
reports.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In this regard, and 
in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004).  

The Board further notes that the October 2002 VCAA 
notification letter was sent to the veteran prior to the RO's 
January 2003 decision that is the basis for this appeal.  See 
Pelegrini, 17 Vet. App. at 420-421.  Based on the foregoing, 
the Board finds that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records, and by affording 
him an examination.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty would be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

A rating in excess of 20 percent for service-connected 
peripheral neuropathy, right upper extremity, is denied.  


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



